Beed, J.,
delivered the opinion of the court.
Appellant and appellee were husband and wife. They then lived in Hattiesburg. Appellant acquired real estate there. Their marriage was a failure. They came to the parting of their ways. Shortly before their separation appellant had an attorney prepare sis instruments in connection with his disposition of his real property. They were: (1) Deed conveying his homestead; (2) deed in trust from the purchaser, securing the deferred payments; (3) deed to W. B. Wood and wife, conveying another house and lot; (4) deed of trust from Wood and wife, securing deferred payments on purchase price; (5) deed from appellant to appellee, conveying his interest in the building and lot called the “drug store property;” and (6) deed from appellee to appellant, re-conveying to him the interest in the drug store property.
Appellant claims that he executed the deed to his wife in order that she should have something for her support after their separation, and upon the agreement with her that she would give him a deed reeonveying the property, which he was to hold, and which was to become effective upon her remarriage. Appellee denies this, and testified that she was unwilling to join in the deed to the homestead, and only consented to do so upon her husband’s agreeing to convey to her his interest in the drug store property, and that the conveyance to her was absolute, and not upon any condition or reservation. She *584stated that at the time of the signing by ber of tbe several papers, tbe deeds to tbe homestead, to Wood and wife, and to ber bnsband, sbe did not read any of tbe instruments ; bnt, after ber husband’s assurance of bis execution of tbe deed to ber conveying tbe drug store property, sbe bad confidence in Ms carrying out bis promise, and, trusting him, signed tbe several papers placed before ber, without knowing what sbe was signing, and then believing that sbe was only executing deeds to tbe homestead and to Wood and wife. Sbe asserts that sbe signed tbe deed reconveying tbe property to ber husband unwittingly and unintentionally, and charges that he deceived and attempted to defraud her in procuring ber signature.
After the execution of' tbe several deeds, which occurred at tbe same time, appellant and appellee removed •to Holly Springs. They remained there for a short while, and then finally separated. Appellant did not deliver to appellee ber deed until they bad resided for a time at Holly Springs. Sbe never retained in ber possession tbe deed from ber to ber husband. After tbe separation, ap-pellee conveyed ber interest in tbe drug store property to her father. Later sbe obtained a divorce from appellant, in which proceeding no alimony was sought. After ber remarriage to Dickson, ber father reconveyed tbe property to ber. As soon as appellant learned of appellee’s marriage, be filed tbe deed from ber, which be bad in bis possession. Thereupon appellee filed ber bill in equity to cancel the deed. After fully bearing tbe case, tbe chancellor held that tbe deed from appellee to appellant was fraudulent and void, and entered bis decree annulling and canceling tbe same.
We are asked by appellant in this appeal to reverse tbe chancellor, because bis decree is not supported by tbe law nor tbe facts. We do not find any error of law herein. A review of the record fails to show us that tbe chancellor was manifestly wrong in bis decision on tbe facts. There was a conflict between tbe testimony of appellee *585and appellant. It appears that the testimony of several witnesses corroborated the statements of appellee, and we can see the chancellor conld have well decided that the eirenmstanees in the case tended also to corroborate appellee’s version of the disposition of the drugstore property. In this appeal, it is incumbent upon appellant to show us that there was not sufficient evidence to support the findings of the chancellor and that he was manifestly wrong. This has not been done. We will therefore not disturb his decree.

Affirmed.